Citation Nr: 1639664	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with mood disorder and depressive features.

2.  Entitlement to service connection for arthritis of the hands.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for a bladder disorder.

6.  Entitlement to service connection for a skin disorder affecting the face and back of the head.

7.  Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1966 to October 1969.  The Veteran had service in Vietnam from May 1967 to May 1968, and was awarded the Vietnam Campaign Medal and Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claims in June 2015 for further development.  However, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board is cognizant of the ruling of the Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has indicated that he retired in 2012.  See August 2013 Psychiatry Attending Note.  However, neither the Veteran nor the record suggest that the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  The Board concludes that a claim for TDIU has not been raised at this time.  However, the Veteran may file an application in the future if he wishes to do so.

The issues of entitlement to service connection for hypertension and whether there was clear and unmistakable error (CUE) in a May 2003 decision that denied service connection for a psychiatric disorder was raised in an April 2015 appellate brief but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. §°19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected PTSD, and service connection for several disabilities that he asserts are due to his exposure to herbicides in Vietnam, or alternatively are caused or aggravated by his service-connected diabetes mellitus and PTSD.  See January 2009 claim, September 2010 VA Form 9, and April 2015 Appellate Brief.

In June 2015, the Board remanded the Veteran's claims.  The Board requested that the AOJ obtain outstanding VA treatment records, including records for the period of May 4, 2005 to February 4, 2008; obtain medical opinions addressing whether the Veteran's claimed sleep apnea and GERD were related to service or to his service-connected diabetes mellitus and PTSD; provide the Veteran a VA psychiatric examination; and to readjudicate the Veteran's claims.

Although the AOJ obtained the Veteran's VA medical records for the period of May 4, 2005 to February 4, 2008, the most recent records associated with the claims file are dated in January 2014.  See January 27, 2014 Compensation and Pension Record Interchange (CAPRI) file.  However, in a September 2015 VA Form 21-4142a and accompanying VA Form 21-4138, the Veteran indicated he received care from the VA Medical Center in Memphis as recently as September 2015.  Further, the VA treatment records on file note that reports from outside consultations were scanned into the VA system on several dates, including August 28, 2008, September 23, 2008, and October 21, 2008; however, the underlying records were not added to the VA treatment records.  Additionally, the addendum opinions obtained in December 2015 (discussed in more detail below) indicated that records from the Computerized Patient Record System (CPRS) were reviewed in conjunction with the opinions but were not part of the Veteran's claims file.  In light of the Federal Circuit's recent decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," remand is required to attempt to obtain the aforementioned outstanding treatment records and associate them with the Veteran's claims file.

The AOJ obtained opinions in September 2015 and December 2015 regarding whether the Veteran's claimed sleep apnea and GERD disabilities were related to service or his service-connected PTSD or diabetes mellitus.  Additional medical clarification is required, as the opinions on direct service connection did not address the Veteran's contention that his disabilities were caused by exposure to Agent Orange.  See September 2010 VA Form 9.  Additionally, the clinician did not address the treatise articles submitted by Veteran's representative in support of his contention that the Veteran's claimed disabilities may be caused or aggravated by his service-connected disabilities.  Thus additional medical clarification is required on these matters.

The Veteran has not been afforded VA examinations addressing his claimed arthritis of the hands, prostate disorder, bladder disorder, and skin disorder.  Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The record shows the Veteran had a diagnosis of gouty arthritis of the hands in December 2004; a diagnosis of prostatism or prostatitis in March 2003, and a diagnosis of cystitis cystica in May 2008, though the current status of these diagnoses is unclear.  The record does not show reports of or treatment for a skin disorder affecting the face or back of the head; however, a skin rash is capable of lay observation and thus the Veteran's report is sufficient for the purposes of McLendon.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).  Additionally, the Veteran is presumed exposed to toxic herbicides by virtue of his service in Vietnam, and is service-connected for diabetes mellitus and PTSD.  Thus, he has satisfied the first two McLendon/Wallin elements.  As the Veteran and his representative have suggested a relationship between his claimed disabilities and his exposure to toxic herbicides and/or service-connected diabetes mellitus and PTSD, a medical opinion would be helpful in deciding these claims.  Therefore, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record.  38 C.F.R. § 3.159 (c)(4)(i) (2015); McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his claimed and service-connected disabilities, to include from January 2014 to present, any non-duplicative records stored on CPRS, and the outside consultations dated August 28, 2008, September 23, 2008, and October 21, 2008.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Next, forward the claims file to the author of the September 2015 and December 2015 apnea and GERD opinions for an addendum.  Following such review of the claims file and any newly associated records, the examiner should provide a written addendum addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's claimed sleep apnea and GERD are related to his presumed exposure to toxic herbicides while in Vietnam.  

The examiner should also address the issue of whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD has been caused or aggravated by medications taken for service-connected disability, such as metformin.  See Written Brief Presentation dated April 2015.

The examiner should also consider the treatise articles submitted by the Veteran's representative in conjunction with the April 8, 2015 brief, and state whether revision of the December 2015 opinions is warranted based on those articles. 

3.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any diagnosed bladder and prostate disorders present since approximately January 2009.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a.  Identify any currently diagnosed bladder and prostate conditions present since January 2009.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed bladder and prostate disorder is related to service, to include the Veteran's presumed exposure to toxic herbicides.

c.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed bladder and prostate disorder is caused by the Veteran's service-connected diabetes mellitus and/or PTSD.

d.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed bladder and prostate disorder is aggravated beyond the normal progress of the disorder by his service-connected diabetes mellitus and/or PTSD.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Next schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any diagnosed disability affecting the hands present since approximately January 2009, including possible diagnoses of arthritis, gouty arthritis and osteomyelitis.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a.  Identify any currently diagnosed hand disability present since January 2009, including arthritis and osteomyelitis.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed hand disability is related to service, to include the Veteran's presumed exposure to toxic herbicides and/or cold injury.

c.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed hand disability is caused by the Veteran's service-connected diabetes mellitus and/or PTSD.

d.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed hand disability is aggravated by his service-connected diabetes mellitus and/or PTSD.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

The examiner should consider the arguments in the April 8, 2015 brief, including the reference to VA's recognition of a link between PTSD and arthritis and the possibility of diabetic arthropathy.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Next, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any diagnosed skin disorder affecting the face and back of the head present since approximately January 2009.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a.  Identify any currently diagnosed skin disorder affecting the face and back of the head present since January 2009 (even if recurrent yet asymptomatic at time of examination).  If the Veteran has no diagnosed skin disorder affecting the face and back of the head, please state this fact.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed skin disorder is related to service, to include the Veteran's presumed exposure to toxic herbicides and/or cold injury.

c.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed skin disorder is caused by the Veteran's service-connected diabetes mellitus and/or PTSD.

d.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed skin disorder is aggravated by his service-connected diabetes mellitus and/or PTSD.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

The examiner should consider the arguments in the April 8, 2015 brief, including the reference to potential links between PTSD and eczema and the argument that diabetes is well known to be associated with skin issues.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

